DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 07/11/2022. Claims 1-11 were pending. Claims 1-9 were amended.  It is noted that claims 9-11 are withdrawn claims.  Therefore, claim 9 should be label as “Withdrawn-Currently Amended” instead of “Currently Amended”.

Response to Arguments
4.	The applicant’s amendment filed on 07/11/2022 along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Go, the applicants stated:
	“Applicant respectfully submits that Go does not teach or suggest recited elements of the independent claim 1. For example, Go fails to teach or suggest at least 
neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary of the at least one boundary to the base substrate 
as recited in the independent claim 1 (emphasis added).
Applicant submits that Go discloses "[t]he preliminary-display panel DP-P may be formed to include a preliminary-concave region DP-CCP (see FIG. 7B) corresponding to the concave region SM-CC of the preliminary-sealing element SM-P. In some embodiments, the cutting line CL-P may be set in such a way that it is continuously extended from the curved regions SM-PC of the preliminary-sealing element SM-P to cross the second rectilinear region SM-PS2 of the preliminary-sealing element SM-P, and then, the laser source LS may be used to cut the preliminary-display substrate DS-P and the preliminary-encapsulation substrate ES-P along the cutting line CL-P." (See Go, paragraph [0120]) As shown in above FIG. 7A, reproduced from Go, the cutting line CL-P (alleged as one of the laser cutting trajectories) has two end points (alleged as the cutting entry point and the cutting exit point) overlaps directly with the corresponding boundary of the display panel. Go has no indication that the laser source LS starts the cutting process from the intersection of the dotted line of the laser source (LS) and an horizonal straight of the display panel. Even assuming arguendo, Go has no mention of the location of the cutting exit point. 
Thus, Go does not teach "neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary of the at least one boundary to the base substrate" as recited in claim 1.”
	The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102 as being anticipated by Go.  However, upon further consideration and new ground of rejection under 35 U.S.C 103 were set forth as discussed below using previous cited prior arts Go along with new cited prior art Altman et al. (US 2017/0275197 A1).
	Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Yug, the applicants stated:
	“Applicant submits that Yug discloses "[s]pecifically, referring to FIG. 13, it is possible to perform a second laser processing of forming the curved portion in the object 2000 to be processed by applying the first laser light L2 onto the object to be processed 2000. Here, the second laser processing may include, for example, applying a second laser light L2 having low energy onto the object 2000 to be processed repetitively m times (where m is a natural number) by moving the second laser light L2 at a relatively high speed to the object 2000 to be processed in which the processing of the linear portion SA is completed." (See Yug, paragraph [0127]) As shown in above FIG. 13, reproduced from Yug, the second laser light L2 is performed along a contour repeatedly on the object 2000. Even the contour may start from the two points annotated by the OA, the second layer light L2 does not start cutting until it hits one of the R point and exits cutting when it reaches the other R point. In other words, the two points annotated by the OA are not laser cutting entry point and exit point. As such, the teaching of two points annotated  by the OA does not constitute the teaching of the relative location of the cutting entry/exit points of the instant application. 
Furthermore, the corner in the extending direction of the linear portion SA has already been cut by the first laser light L1 (as shown in FIG. 12 of Yug) before the second laser light L2 is applied. As such, the second laser light L2 starts cutting only after it hit the R point since the portion located on the right side of SA has already been cut off by the first laser light. 
Thus, Yug does not teach "neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary of the at least one boundary to the base substrate" as recited in claim 1.”
	The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102 as being anticipated by Yug.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (US 2019/0181387 A1) in view of Altman et al. (US 2017/0275197 A1).

7.	Claims 1-3 6, 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Go et al. (US 2019/0181387 A1).
As to claim 1, Go discloses a display panel (DP), comprising a display region (DS-DA) and a non-display region (DS-NDA) surrounding the display region (Fig 2A-2B, paragraph 0083, wherein:
the non-display region includes at least one  boundary (Fig 2B, Fig 3B, Fig 7A, Fig 7B);
the display panel includes a substrate and the substrate includes a base substrate (WS1) (Fig 3A-3C, paragraph 0091-0093);
the non-display region includes laser cutting trajectories corresponding to the at least one  boundary (Fig 7A-7B, Fig 8A paragraph 0117-0120);
an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding boundary of the at least boundary to the base substrate;
each of the laser cutting trajectories (CL-P) includes a cutting entry point and a cutting exit point at two ends thereof;
the laser cutting trajectories are used as a laser cutting path when using a laser to cut the display panel (Fig 7A-7B, Fig 8A paragraph 0117-0120).
As to claim 1, Go does not explicitly disclose neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary of the at least one boundary to the base substrate.  Altman teaches an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding boundary of the at least boundary to the base substrate;
each of the laser cutting trajectories includes a cutting entry point and a cutting exit point at two ends thereof;
wherein neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary (inside dot line 10) of the at least one boundary to the base substrate (20) (See Fig 2, paragraph 0059-0063; See Figure 2 below with additional marking insert by the examiner).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Entry point)][AltContent: textbox (Exit point)]
    PNG
    media_image1.png
    480
    615
    media_image1.png
    Greyscale

					Figure 2
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Go in view of Altman by having neither of an orthographic projection of the cutting entry point and an orthographic projection of the cutting exit point to the base substrate overlaps with an orthographic projection of two ends of the corresponding boundary of the at least one boundary to the base substrate because it allows the laser to cut the substrate with a straight or curve cutting line having improve edge strength of the cutting line (abstract, paragraph 0079)
As to claim 2, Altman discloses for each of the laser cutting trajectories, both the cutting entry point and the cutting exit point do not overlap the orthographic projection of the corresponding boundary to the base substrate panel (See Fig 2, paragraph 0059-0063).
As to claim 3, Go discloses the at least one boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof (Fig 7A-7B, Fig 8A; paragraph 0117-0120).  Altman also discloses the at least one boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof (See Fig 2).
As to claim 6, Go discloses the substrate includes a first substrate and a second substrate opposite to the first substrate;
the laser cutting trajectories include first laser cutting trajectories on the first substrate and second laser cutting trajectories on the second substrate;
the first laser cutting trajectories and the second laser cutting trajectories are disposed in a one-to-one correspondence; and
an orthographic projection of each of the first laser cutting trajectories to the base substrate coincides with an orthographic projection of corresponding one of the second laser cutting trajectories (Fig 1A, 1B, Fig 3A, -3C, paragraph 0117-0120).
As to claim 8, Go discloses the display panel is an organic light-emitting display panel; and the first substrate is an array substrate, and the second substrate is an opposite substrate; or the first substrate is an opposite substrate, and the second substrate is an array substrate (Fig 3A-3C, paragraph 0091-0094).


8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Go (US 2019/0181387 A1) and Altman et al. (US 2017/0275197 A1) as applied to claims 1-3, 6, 8 above, and further in view of Lai (US 2020/0142446 A1).
As to claim 4, Go and Altman fail to disclose for each of the laser cutting trajectories, a minimum distance D1 between the cutting entry point and the corresponding boundary is larger than or equal to 50 µm.  Regarding to claim 5, Go fails to disclose for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding boundary is larger than or equal to 50 µm.  Altman discloses for each the laser cutting trajectories, a minimum distance between the cutting exit point and the corresponding boundary is some distance greater than 0 µm (See Figure 2). Lai discloses  for each of the laser cutting trajectories, a minimum distance D2 between the cutting entry point and the corresponding boundary is larger than 2 mm (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm). Lai also discloses for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding boundary is larger than 2 mm  (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal minimum distance between the cutting entry point and the corresponding boundary; or to obtain optimal minimum distance between the cutting exit point and the corresponding boundary because it has been held that determination of workable range is not considered inventive.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713